Quillian, Judge.
Atlantis Realty Company, Inc. filed a claim against Shirley E. and Grace H. Greene for a commission due for an alleged breach of an exclusive sales contract. The defendants filed a motion to dismiss which was overruled. Defendant, Shirley F. Greene, appealed and the case is here for review. Held:
The judgment overruling the defendant’s motion to dismiss was not a final judgment; the record contains no order of the trial judge certifying that immediate review should be had; and the judgment in question does not fall within the specifically designated judgments from which an appeal is permitted. Thus, it is apparent that the judgment appealed from does not meet the criteria of an appealable judgment within the meaning of the Appellate Practice Act, Ga. L. 1965, p. 18, as amended by Ga. L. 1968, pp. 1072, 1073. Lloyd Industries v. O’Neal Steel, 118 Ga. App. 377, and cases therein cited.

Appeal dismissed.

Bell, P. J., and Hall, J., concur.